Citation Nr: 1119891	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an above-the-left-knee amputation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1961 to January 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing at the RO in May 2007 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  

In April 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This additional development included, in September 2008, obtaining a medical opinion from a VA compensation examiner.

The Board subsequently determined there had been substantial compliance with that remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  The Board resultantly issued a decision in April 2009 denying the Veteran's § 1151 claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).

In a September 2010 order, granting a joint motion, the CAVC vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

To comply with these directives, the Board in turn is again remanding the § 1151 claim to the RO via the AMC.



REMAND

The Veteran contends he is entitled to § 1151 compensation because his 
above-the-left-knee amputation could have been averted through proper VA treatment.

Records show the Veteran was admitted to the VA Medical Center (VAMC) in Tampa, Florida, in August 2002 to the neurology service with a three-day history of lower extremity weakness and a one-day history of bowel and bladder incontinence.  He had a lengthy inpatient hospitalization, including the amputation in question, with ultimate discharge in March 2004.  During his stay in the hospital, it was revealed that he had diffuse peripheral vascular disease and spinal cord injury.  His hospital course was complicated by acute renal failure.  While in the spinal cord injury service, his vascular status deteriorated with the development of open sores on his left lower extremity, which failed to heal.  VA doctors concluded he required an amputation of this extremity above the knee.  He was then provided an axillofemoral bypass on January 7, 2003 to improve circulation and guarantee a proper healing of the stump that would be left after this planned amputation.  He had this above-the-left knee amputation on January 10, 2003.

The Veteran asserts that his treating VA physicians had the means to detect his aortofemoral block sooner than just before his surgery.  He states that, since he had been an active VA patient for years prior to that January 2003 amputation, his VA physicians should have detected and diagnosed the aortofemoral block affecting the circulation in his legs far sooner, so that the amputation could have been avoided and corrective action taken.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a) (2010).

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2010).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2010).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).  


Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2010).

In granting the September 2010 joint motion that resulted in the CAVC vacating the Board's prior April 2009 decision denying this § 1151 claim, the CAVC agreed the Board had failed to fulfill its duty to assist by obtaining an adequate VA examination opinion.  In this regard, pursuant to the April 2008 remand, the Board had issued a directive for the AMC to provide the Veteran a VA compensation examination and opinion relating to his amputation.  Subsequently, in September 2008, this VA medical opinion was obtained.  In turn, the Board's April 2009 decision, relying to a significant extent on this opinion, denied the § 1151 claim.  That Board decision found this September 2008 medical opinion had substantially complied with its April 2008 remand directive.  The CAVC's order granting the joint motion, however, concluded otherwise, indicating that VA medical opinion was deficient in several respects.

This opinion stated the following:

This is regarding his treatment prior to January 2003 [sic] when he required an above the left knee amputation for non-healing ulcers, severe cellulitis, gangrene in the left leg.  The patient, did have prior to his amputation, he did have ulcers with secondary cellulitis in his legs.  From my review of the C file, he was treated appropriately with debridement, dressings, and antibiotics.  He had multiple specialists in on his care and he received as good of care as someone could.  I could find no evidence that there was any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing his care.  

The year prior to his care he received appropriate treatment for his multiple medical problems and again I could find no evidence that there was poor treatment or improper treatment in this Veteran's case.

In determining this opinion insufficient, the Court-granted joint motion indicates the commenting VA physician failed to provide sufficient rationale for his conclusions.  In particular, while this VA examiner stated the Veteran was treated with debridement, dressings and antibiotics, this examiner did not address all the pertinent aspects of the § 1151 claim.  For instance, the evidence indicates the Veteran was being treated at the Tampa, Florida, VAMC for numbness in his feet and hip pain, which was diagnosed as peripheral vascular disease as early as 1999.  Further, on August 6, 2002, a VA physician had considered whether an 
aorto-bifemoral bypass surgery was appropriate, but determined not to perform this treatment because the Veteran did not appear to be in imminent danger of limb loss.  VA treatment records also reflect that, by November 2002, a VA surgeon had recommended amputation of both of the Veteran's legs, apparently due to ulcers.  The Veteran also indicates he sought a second opinion, although not of record, which recommended axillofemoral bypass instead of amputation.  The bypass surgery was performed on January 7, 2003, but two days later amputation was recommended and performed due to left leg infection.

So, unfortunately, this VA medical opinion did not address the dispositive question as framed by the Veteran, "namely whether earlier detection and treatment of [his] peripheral vascular disease would have obviated the need for the amputation."  See April 2010 Veteran-Appellant's Brief, at 7; see also September 2010 joint motion for remand (JMR) and CAVC order.  Importantly, the September 2010 Court-granted JMR pointed out that the September 2008 VA physician's opinion was deficient in its failure to address this other evidence.  Moreover, this opinion failed to address the standard of care in these situations or when a bypass is appropriate or when it should be delayed.


The Court-granted JMR therefore concluded the Board must provide the Veteran a VA examination with medical opinion with sufficient rationale, which includes, but is not limited to, addressing the following questions:  (1) whether there was any delay in the diagnosis or treatment of his condition resulting in his amputation based on the standard of care for treating and diagnosing such conditions; and (2) whether the VA physician's decision on August 6, 2002, to forego an 
aorto-bifemoral bypass, based upon a conclusion that the Veteran was not in imminent danger of limb loss, was below the standard of care or otherwise evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing his care in light of the Veteran's subsequent amputation.  See Barr v. Nicholson, 21 Vet. App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion concerning a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  This opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.).

The Board also sees that the most recent VA treatment records in the file are dated in March 2004 from the VAMC in Tampa, Florida.  So any more recent and relevant VA treatment records during the several years since also need to be obtained for consideration.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

In addition, as mentioned, the Veteran also indicates he obtain a second opinion, which recommended axillofemoral bypass instead of amputation.  So he needs to provide sufficient details for VA to obtain documentation of this second opinion or provide a copy of this opinion if it is in his personal possession.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional pertinent evaluation and/or treatment since March 2004 - including, but not limited to, at the VAMC in Tampa, Florida.  If he has, and with any necessary authorization, ask that he assist in obtaining these additional records by specifying the dates, locations, and providers of this more recent evaluation and/or treatment.  After allowing an appropriate time for response, contact the facilities he identifies, including the Tampa VAMC, to obtain all additional records that potentially have a bearing on his claim.

In addition, as mentioned, the Veteran also indicates that he obtained a second opinion, which recommended axillofemoral bypass instead of amputation.  Consequently, ask that he provide sufficient details for VA to obtain this second opinion or confirmation of it, such as by specifying the physician or other health care provider that gave this additional comment.  Also request that he provide a copy of this opinion, if it is in his personal possession.  

If it is determined the records identified are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule a VA examination by an appropriate physician to obtain responses to the following specific questions.

(1) whether there was any delay in the diagnosis or treatment of the Veteran's condition resulting in his amputation based on the standard of care for treating and diagnosing such conditions?

and

(2) whether the VA physician's decision on August 6, 2002, to forego an aorto-bifemoral bypass, based upon a conclusion that the Veteran was not in imminent danger of limb loss, was below the standard of care or otherwise evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's care in light of his subsequent amputation?

The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his pending claim.

The examination must include any necessary diagnostic testing or evaluation.


The claims file must be made available to, and reviewed by, the examiner for the Veteran's pertinent medical and other history, including, in particular, the records of the treatment he received from VA prior to his January 2003 above-the-left-knee amputation, a complete copy of the joint motion for remand, and a complete copy of this Board remand.

The VA examiner must discuss the rationale of all conclusions and/or opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

2.  Then readjudicate this § 1151 claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


